Exhibit 10.10
 
SERVICES AGREEMENT
 
THIS SERVICES AGREEMENT (the "Agreement") is made and entered into as of June
27, 2008 (the "Effective Date") by and between Stephen D. Cox Supply ("Mr. Cox")
and Cox Distributing, Inc., a Nevada corporation ("Cox Distributing").
 
BACKGROUND
 
Mr. Cox and Cox Distributing wish to establish an "arms length" agreement for
the provision of services to be provided to Cox Distributing by Mr. Cox.
 
Cox Distributing is in the business of distributing organic fertilizer products
in eastern Idaho (the “Fertilizer Distribution Business”).
 
Cox Distributing has requested Mr. Cox to provide certain services related to
the operation of the Fertilizer Distribution Business and Mr. Cox desires to
provide such services to Cox Distributing during the Term (as defined
hereinafter).
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained in this Agreement and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and intending to be legally
bound hereby, the parties hereto agree as follows:
 
1.    Services.   During the term of this Agreement, Mr. Cox shall be entitled
to the use of Cox Distributing's present facilities, equipment, information
systems and files in order for Mr. Cox to provide the following services as it
relates to the Fertilizer Distribution Business (the “Services”):
 
a.    Payroll.   All necessary payroll services, including the preparation and
filing of Form W-2 for each employee of the Fertilizer Distribution
Business.  Cox Distributing shall establish a bank account with funds sufficient
to make payments for all amounts paid out to the employees of the Fertilizer
Distribution Business pursuant to this Section 1(a) and such account shall be
funded by Cox Distributing from the revenues generated by the Fertilizer
Distribution Business.   Mr. Cox shall make all information relating to the
payment of such employee payroll available to Cox Distributing upon reasonable
request therefore.
 
b.  Accounting Services.   Mr. Cox agrees to provide Cox Distributing with
accounting and financial assistance in closing the Fertilizer Distribution
Business's books consistent with the fiscal close periods and procedures
established by Cox Distributing.   Mr. Cox shall also assist Cox Distributing in
maintaining financial statements for the Fertilizer Distribution Business,
including preparation by Mr. Cox of balance sheets, profit and loss statements
and a general ledger, preparing tax returns and whatever additional accounting
and financial services as may reasonably be requested by Cox Distributing
relating to the Fertilizer Distribution Business.
 
c.  Sales and Customer Service.  Mr. Cox shall provide all sales and customer
service support for the Fertilizer Distribution Business including, without
limitation, obtaining orders for sales and marketing of products offered by Cox
Distributing and the supply of such products in connection with the operation of
the Fertilizer Distribution Business answering customer inquiries, referring
return information and requests to the appropriate personnel and such other
functions as may be reasonably requested by Cox Distributing.
 
 
-1-

--------------------------------------------------------------------------------

 
d.  Collection of Accounts Receivable.  Mr. Cox shall collect accounts
receivable of Cox Distributing in a commercially reasonable manner.  Mr. Cox
shall pay over to Cox Distributing all such Accounts Receivable as specified in
Section 1 (e) hereof.  Mr. Cox will make available to Cox Distributing reports
setting forth the amount of Accounts Receivable collected, the persons from whom
such Accounts Receivable have been collected and, if specified by the payor, the
invoice number and date to which such Accounts Receivable are to be
applied.  Mr. Cox further agrees to make all information relating to the
collection of the Accounts Receivable available to Cox Distributing upon
reasonable request therefore.
 
e.  Collection Procedures.  Mr. Cox will collect all payments on invoices
rendered by Cox Distributing.  Mr. Cox shall post all funds received to the
corresponding invoice and make any appropriate deduction or adjustment in
accordance with the procedures set forth by Cox Distributing.  Mr. Cox shall
remit to Cox Distributing all cash collected on invoices, to the extent they are
Accounts Receivable of the Fertilizer Distribution Business.
 
f.  Payment of Trade Payables.  Mr. Cox shall fund bank accounts from the
revenues of the Fertilizer Distribution Business the proceeds of which shall be
used for the payment of Cox Distributing's obligations relative to the
Fertilizer Distribution Business such as payroll checks and checks for payment
of accounts payable.
 
g.  Email.  Mr. Cox acknowledges and agrees that he shall be obligated to
maintain at his own cost and expense, an email system relative to the operation
of the Fertilizer Distribution Business.
 
h.  Computer Systems.  Mr. Cox acknowledges and agrees that he will maintain and
operate the computer and information systems currently being utilized by Cox
Distributing for sales and inventory reporting and tracking, accounts receivable
and general ledger accounting (the “Computer Systems”).  Cox Distributing shall
be permitted access to and use of the Computer Systems in order to permit Cox
Distributing and/or Mr. Cox on behalf of Cox Distributing to close Cox
Distributing's books, to record sales transactions, collect accounts
receivables, process customer orders, process purchase orders, maintain
inventory and to maintain Cox Distributing's general ledger.
 
i.  Data and Communication Services.  Mr. Cox shall provide all communication
services, including, but not limited to, maintenance of the data communication
lines and system, telephone system and other like services required for the
Fertilizer Distribution Business.
 
j.  Employee Benefits.  Mr. Cox will be responsible for the administration of
all existing health and welfare benefit plans offered to Cox Distributing
employees, if any.
 
2.  Payments.  In addition to any specific reimbursement or other obligation of
Cox Distributing set forth herein, during the term hereof, Cox Distributing
shall pay to Mr. Cox an amount equal to all net revenues of the Fertilizer
Distribution Business after payment of all expenses associated with the
operation of such business including a reserve for payment of future expenses
related to the operation of the business.
 
 
-2-

--------------------------------------------------------------------------------

 
3.  Term.  Mr. Cox understands and acknowledges that the term of this Agreement
is (i) on an “at-will” basis, (ii) is for an unspecified duration, and (iii) may
be terminated at any time, with or without cause, and with or without notice, at
Cox Distributing’s option.  In the event of the termination or expiration of
this Agreement, the following provisions shall apply:
 
a.   Mr. Cox shall cease performing Services and shall submit an invoice for any
amounts which may be due Mr. Cox under this Agreement as of the date of
termination if there are any funds available from Fertilizer Distribution
Business’ operations; and
 
b.   Mr. Cox shall deliver to Cox Distributing all information related to the
operation of Fertilizer Distribution Business in Mr. Cox’s possession or under
Mr. Cox’s control.
 
4.  Miscellaneous.
 
a.  Assignment.  Neither party shall assign any of its rights or delegate any of
its obligations under this Agreement, without the express prior written consent
of the other party.
 
b.  Amendments.  This Agreement may be amended, modified, or superseded, and any
of the terms hereof may be waived, only by written instrument executed by the
parties hereto or in the case of a waiver, by the party waiving compliance.  The
failure of any party at any time to require performance of any provision hereof
shall in no manner affect the right at a later time to enforce the same.  No
waiver by any party of any term continued in this Agreement shall be deemed or
construed as a further or continuing waiver of any such breach in any subsequent
instance or a waiver of any such breach in any subsequent instance or a waiver
of any breach of any other terms contained in this Agreement.
 
c.  Independent Contractors.   In performing the Services, nothing in this
Agreement shall be construed to create the relationship of employer-employee,
principal-agent or master-servant, either expressed or implied. Further, the
relationship between the Parties is that of contract, Mr. Cox being an
independent contractor, free from interference or control by Cox Distributing in
the performance of the services set forth herein, subject only to the terms of
this Agreement. Neither Cox Distributing nor Mr. Cox has the authority to bind
or incur any obligation for the other, and each agrees that Mr. Cox will not
hold itself out to any third party as having, or act toward any third party in
any manner which would suggest that they have, any such authority.
 
d.  Ownership of Information.  Mr. Cox and Cox Distributing agree that all
files, computer programs, tapes, records, materials, data, papers, reports, and
other information relating to the services which were obtained as a result of
its performance of its obligations under this Agreement are vested in and owned
by Cox Distributing.  Mr. Cox agrees to return to Cox Distributing all such
property owned by Cox Distributing and which is in Mr. Cox’s possession upon
termination of this Agreement or at any earlier time immediately upon the
request of Cox Distributing.  This clause will survive the termination of this
Agreement.
 
e.  Headings.  Headings in this Agreement are for convenience only and shall not
be deemed to have any substantive effect.
 
 
-3-

--------------------------------------------------------------------------------

 
f.  Counterparts.  This Agreement may be executed on separate counterparts, each
of which will be deemed an original, which counterparts may be delivered to the
other party hereto by facsimile transmission, and all of which taken together
will constitute one and the same instrument.
 
f.  Severability.  If any term, covenant, condition or provision of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the provisions hereof shall remain in full force
and effect and shall in no way be affected, impaired or invalidated thereby.
 
g.  Governing Law.  This Agreement shall be governed by, and construed and
interpreted in accordance with the laws of the State of Florida, without regard
to choice of law principles thereof.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
Stephen D. Cox
 
By: ­­­­­­­­­­­­­­­/s/ Stephen D. Cox
 
Name:  Stephen D. Cox
 
Cox Distributing, Inc.
 
By: ­­­­­­­­­­­­­­­/s/ Stephen D. Cox
 
Name:  Stephen D. Cox
 
Title: Chief Executive Officer
 


-4-